Order entered February 11, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01391-CV

                            MARSHA FONTANIVE, Appellant

                                             V.

                             CDX HOLDINGS, INC, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01736-A

                                         ORDER
       Before the Court is appellee’s February 9, 2015, unopposed motion for extension of time

to file appellee’s brief. We GRANT the motion and ORDER appellee’s brief be filed no later

than April 4, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE